                                Case 3:19-cv-01923-W-KSC Document 13 Filed 06/16/20 PageID.89 Page 1 of 2



                                1 Robert J. Pecora, SBN 106167
                                  Pecora & Cline
                                2 7855 Ivanhoe Avenue
                                  Suite 408
                                3 La Jolla, California 92037
                                  Telephone: (858) 454-4014
                                4 Facsimile (858) 454-3548
                                5 Attorney for Allen Harvey Abolafia, Plaintiff
                                6
                                7
                                8                        UNITED STATES DISTRICT COURT
                                9                      SOUTHERN DISTRICT OF CALIFORNIA
                               10
                               11 ALLEN HARVEY ABOLAFIA,                      Case No. 3:19-cv-01923-W-KSC
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12          Plaintiff                          Judge:        Hon. Thomas J. Whelan
      PECORA & CLINE




                               13 v.                                          PLAINTIFF ALLEN HARVEY
                                                                              ABOLAFIA’S NOTICE OF MOTION
                               14 OMNI HOTELS MANAGEMENT                      AND MOTION FOR SUMMARY
                                  CORPORATION, et. al.                        JUDGMENT AGAINST DEFENDANT
                               15                                             OMNI HOTELS MANAGEMENT
                                      Defendants                              CORPORATION
                               16
                                                                              Hearing:             July 20, 2020
                               17
                                                                              No oral argument pursuant to local rule
                               18                                             7.1 d. 1.
                               19                                             Date Action Filed: October 2, 2019
                               20
                               21         TO: ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF
                               22 RECORD:
                               23         NOTICE IS HEREBY GIVEN that on July 20, 2020 or as soon thereafter as
                               24 the matter may be heard, before Judge Thomas J. Whelan of this Court, located at
                               25 221 West Broadway, Courtroom 3C, San Diego, California 92101, Allen Harvey
                               26 Abolafia, Plaintiff, moves this Court for an order granting summary judgment in his
                               27 favor against Defendant Omni Hotels Management Corporation on its affirmative
                               28 defenses pursuant to Rule 56 of the Federal Rules of Civil Procedure. Plaintiff’s
                                                                              Page 1 of 2
                                    Plaintiff Allen Harvey Abolafia’s Notice of Motion and Motion for Summary Judgment Against
                                                           Defendant Omni Hotels Management Corporation
                                Case 3:19-cv-01923-W-KSC Document 13 Filed 06/16/20 PageID.90 Page 2 of 2



                                1 basis for his motion is that Defendant’s affirmative defenses are not recognized
                                2 under California law or there are no facts to support Defendant’s affirmative
                                3 defenses. Therefore, Plaintiff is entitled to judgment as a matter of law on each
                                4 affirmative defense.
                                5         This motion is based on this Notice, the records and papers on file herein, the
                                6 attached Memorandum of Points and Authorities and on such other evidence as may
                                7 be presented at the hearing of this motion.
                                8 Respectfully Submitted,
                                9 Date: June 16, 2020
                               10
                               11
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12
      PECORA & CLINE




                                  Robert J. Pecora, SBN 106167
                               13 Pecora & Cline
                                  7855 Ivanhoe Avenue
                               14 Suite 408
                                  La Jolla, California 92037
                               15 (858) 454-4014
                               16 Attorney for Allen Harvey Abolafia, Plaintiff
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                              Page 2 of 2
                                    Plaintiff Allen Harvey Abolafia’s Notice of Motion and Motion for Summary Judgment Against
                                                           Defendant Omni Hotels Management Corporation
